Citation Nr: 1036659	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including depression, psychosis and mood disorder, 
also claimed as a sleeping disorder.  

2.  Entitlement to a disability rating in excess of 10 percent 
for a lumbar spine disability, including degenerative disc 
disease, mechanical low back pain, and mild central stenosis at 
L4-5 with herniated nucleus pulposus at L5-S1 on the right, prior 
to January 29, 2009.

3.  Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability, including degenerative disc 
disease mechanical low back pain, and mild central stenosis at 
L4-5 with herniated nucleus pulposus at L5-S1 on the right, from 
January 29, 2009.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a cervical spine disability.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to October 1974, 
August 1974 to September 1980; September 5, 1980 to September 30, 
1980; and October 1980 until August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from various rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran was originally granted service connection for 
mechanical low back pain by a January 1993 rating decision, with 
a noncompensable disability rating.  A July 1995 rating decision 
increased the Veteran's low back disability rating to 10 percent.  
A May 2005 rating decision continued the 10 percent disability 
rating.  The Veteran filed a Notice of Disagreement (NOD) in 
regards to that decision in August 2005 and the RO issued a 
Statement of the Case (SOC).  In December 2006, the Veteran 
submitted a statement indicating a continued disagreement with 
the 10 percent disability rating, which the Board takes to be a 
Substantive Appeal in this claim, as such, that claim is before 
the Board, based on the May 2005 rating decision.  The RO also 
issued rating decisions continuing the 10 percent disability 
rating for the Veteran's service-connected low back pain in March 
2008 and June 2008.  A 20 percent disability rating was granted 
by a March 2009 rating decision, from January 29, 2009.  

The May 2005 rating decision also denied service connection for 
mild central stenosis at L4-L5, with a herniated nucleus pulposus 
at L5-S1 on the right, based on the lack of new and material 
evidence.  The Veteran filed a NOD to that issue in August 2005 
and the RO issued a SOC in September 2006.  The Veteran filed a 
statement indicating that he continued to disagree with the 
denial of the claim in December 2006.  The RO issued another 
rating decision in March 2008 denying the claim, which the 
Veteran filed a NOD to in June 2008.  A March 2009 rating 
decision subsequently granted service connection for degenerative 
disc disease of the lumbar spine, claimed as mild central 
stenosis at L4-L5, with a herniated nucleus pulposus at L5-S1 on 
the right.  

The March 2009 rating decision granting service connection for 
mild central stenosis at L4-L5, with a herniated nucleus pulposus 
at L5-S1 on the right, rated that disorder with his previously 
service-connected mechanical low back disability.  Although 
separate diagnoses have been rendered for the Veteran's lumbar 
spine, the symptomatology associated therewith, appears to be 
impossible to separate.  In essence, there effectively is only 
one disability.  There is no indication in the medical records 
that the lumbar spine disabilities call for separate methods of 
treatment or otherwise should be separately rated.  To rate the 
disabilities separately would amount to prohibited pyramiding.  
The two disabilities effectively constitute one disability, and 
to separately rate the Veteran's symptoms would constitute 
improper pyramiding.  As such, he is currently rated as having a 
lumbar spine disability.  

Although the RO granted a 20 percent disability rating for the 
Veteran's lumbar disability, in a March 2009 rating decision, he 
has not withdrawn his claim and is presumed to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The Veteran's cervical spine disability is on appeal from an 
October 2006 rating decision, which granted service connection, 
with a 10 percent disability rating.

The Veteran's claim to reopen a claim for service connection for 
a psychiatric disorder is on appeal from a May 2005 rating 
decision.

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially 
claimed service connection for "loss of sleep" in September 
1992.  The June 1993 rating decision denied service connection 
for loss of sleep as it was a symptom and not a disorder.  In his 
June 2004 claim, the Veteran claimed to have difficulty sleeping 
and feeling constantly tired and depressed.  The May 2005 rating 
decision denied the Veteran's claim for depression (also claimed 
as sleep problem and tired).  Given the holding in Clemons, the 
Board has recharacterized the issues to the broader issue of 
entitlement of service connection for a psychiatric disability, 
as is reflected on the cover page.  Additionally, as the Board is 
reopening the Veteran's claim for a psychiatric disorder, 
including depression and a sleeping disorder, the Veteran's claim 
is not prejudiced by the characterization of the issue as 
indicated.

The May 2005 rating decision also included a grant of an 
increased rating, to 10 percent, for the Veteran's service-
connected left elbow disability; a denial of entitlement to 
special monthly compensation based on Aid and Attendance or 
Housebound; denials of service connection for sexual problems, 
pain of the knees and legs with swelling and pain of ankles and 
feet with edema, groin pain, left eye swelling with blurred 
vision, bladder and bowel control; and a denial of reopening a 
claim for service connection for history of stress fractures.  

The Veteran did not file NODs in regards to the claims for 
special monthly compensation, groin pain, sexual problems, a left 
eye disorder, bowel and bladder control, or for a hip disorder.  
The Veteran failed to file a Substantive Appeal for the left 
elbow disability claim or for knees and legs swelling claim.  As 
such, those claims are not currently before the Board.  

The issue of service connection for a psychiatric disorder and 
for an increased rating for a lumbar spine disability and a 
cervical spine disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




[Continued on the next page]  
FINDINGS OF FACT

1. A final June 1993 rating decision denied service connection 
for a psychiatric disorder claimed as loss of sleep.  

2.  The evidence associated with the claims file since the June 
1993 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for loss of sleep 
as a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 1993 rating decision is new 
and material; the claim of entitlement to service connection for 
loss of sleep as a psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection.  In view of the Board's decision to reopen the 
Veteran's claim, a discussion of VA's duties to notify and assist 
in regards to that claim is unnecessary.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for a psychiatric disorder claimed as loss of sleep.  
A review of the record indicates that the Veteran was previously 
denied service connection for that disorder in a June 1993 rating 
decision.  The Veteran did not file a Notice of Disagreement and 
the rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the June 1993 rating 
decision consisted of service treatment records, which included a 
February 1989 request for a sleep aid.  His July 1992 Report of 
Medical History noted that he had frequent trouble sleeping.  At 
his October 1992 VA examination, the Veteran complained of sleep 
disturbance most likely secondary to pain and discomfort and 
reported that he took sleep medication, but still had difficulty 
sleeping.  The examiner noted that the Veteran had mild sleep 
disturbance.

The June 1993 rating decision found that loss of sleep was a 
symptom and not a disability, and that there was no etiology 
shown for that complaint.  

Subsequent to the June 1993 rating decision, the Veteran claimed 
to have a disorder characterized by difficulty sleeping and 
feeling constantly tired and depressed.  An October 2004 VA 
outpatient treatment record diagnosed him with psychosis and 
depression, both not otherwise specified.  An April 2005 VA 
outpatient treatment record found the Veteran to have depression 
and psychosis secondary to a generalized medical condition (GMC) 
of back pain and treatment.  A January 2006 VA outpatient 
treatment record noted that the Veteran presented for a follow-up 
for a mood disorder due to chronic pain and psychosis.  The 
January 2006 VA nurse practitioner diagnosed the Veteran with a 
mood disorder due to GMC (chronic pain) and psychotic disorder 
due to GMC.  A September 2005 VA outpatient treatment record 
found the Veteran to have a mood disorder due to GMC (chronic 
pain), psychotic disorder due to GMC, and rule out dementia.  An 
October 2006 VA outpatient treatment record found the Veteran to 
have a depressive disorder due to a general medical illness.  An 
August 2007 VA outpatient treatment record noted that the Veteran 
requested a lift chair, as he slept better in it and had less 
pain.  

The new medical evidence varies as to what kind of psychiatric 
the Veteran currently has; however, some of them indicate that 
the Veteran's claimed psychiatric disorder could be due to his 
service-connected back pain.  

The evidence submitted since the June 1993 rating decision is 
new, in that it was not previously of record.  The evidence is 
also material; attributing the Veteran's claimed psychiatric 
disorder to his service-connected back disabilities.  
Accordingly, the Board finds that the claim for service 
connection is reopened. 






[Continued on the next page]  

ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a psychiatric disorder, including depression, also claimed as a 
sleeping disorder, is granted.  The appeal is granted to this 
extent only.  


REMAND

The Veteran contends that he has a psychiatric disorder due to 
service or his service-connected back disabilities.  The Veteran 
also contends that his service-connected lumbar spine disability 
is more severe than indicated by the 
10 percent disability rating granted him prior to January 29, 
2009 and the 
20 percent disability rating granted him from January 29, 2009.  
He further claims that his cervical spine disability is more 
severe than the initial 10 percent disability rating previously 
granted him.     

The Veteran has claimed to have a disorder characterized by 
difficulty sleeping and feeling constantly tired and depressed.  
The record is unclear as to what psychiatric disorder the Veteran 
may currently have and whether it is related to his service or a 
service-connected disability.  

An October 2004 VA outpatient treatment record diagnosed him with 
psychosis and depression, both not otherwise specified.  An April 
2005 VA outpatient treatment record found the Veteran to have 
depression and psychosis secondary to generalized medical 
condition (GMC) of back pain and treatment.  A January 2006 VA 
outpatient treatment record noted that the Veteran presented for 
a follow-up for a mood disorder due to chronic pain and 
psychosis.  The January 2006 VA nurse practitioner diagnosed the 
Veteran with a mood disorder due to GMC (chronic pain) and 
psychotic disorder due to GMC.  A September 2005 VA outpatient 
treatment record found the Veteran to have a mood disorder due to 
GMC (chronic pain), psychotic disorder due to GMC, and rule out 
dementia.  An October 2006 VA outpatient treatment record found 
the Veteran to have a depressive disorder due to a general 
medical illness.  An August 2007 VA outpatient treatment record 
noted that the Veteran requested a lift chair, as he slept better 
in it and had less pain.  

The record does not indicate that the Veteran has been afforded a 
VA examination in regards to his claimed psychiatric disorder.  A 
VA examination should be provided to determine the nature, 
extent, onset, and etiology of the claimed disorder.  Assistance 
by VA includes obtaining a medical opinion when such an opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

The Board notes that the Veteran has also essentially claimed 
service connection for a psychiatric disorder secondary to his 
service-connected back disabilities.  The Veteran was not 
provided notice as to how to support a claim for service 
connection on a secondary basis, and such notice should be 
provided to him.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The record indicates that the Social Security Administration 
(SSA) granted the Veteran SSA disability benefits in June 2007.  
The June 2007 SSA decision found that the Veteran had severe 
impairments due disorders, including degenerative arthritis of 
the lumbar spine and degenerative disc disease.  The decision 
further indicated that medical reports not of record were used in 
making that determination and included the time frame currently 
on appeal.

Given the Veteran's current claim, the SSA records appear to be 
relevant.  As such, VA is obliged to attempt to obtain and 
consider those SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran 
with notice as to how to support his 
claim, specifically including notice as to 
supporting a claim for service connection 
on a secondary basis.

2.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

3.  In regard to the issues of entitlement 
to higher ratings for lumbar spine 
disability, rated 10 percent disability 
rating prior to January 29, 2009, and 20 
percent disability from January 29, 2009; 
and for a rating in excess of 10 percent 
for the cervical spine disability; the 
RO/AMC shall take whatever additional 
development that may be required, 
including new VA examinations.

4.  In regard to the service connection 
claim for a psychiatric disability, the 
RO/AMC shall arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disorder found 
to be present, and include an opinion as 
to whether any psychiatric disorder found 
developed due to one of the Veteran's 
service-connected disabilities.  

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail. 
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any psychiatric disorder 
found to be present had its onset in, was 
aggravated by, or is otherwise related to 
service, and specifically including 
whether it was caused or aggravated by any 
of the Veteran's service-connected 
disabilities.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


